The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the blades is” contains an incorrect combination of words.  It should be “the blades [[is]] are” for accuracy.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the suction duct are” contains an incorrect combination of words.  It should be “the suction duct [[are]] is” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “blowing-suction machine” in Claims 1-10, “shredder mechanism” in Claims 1 and 4, “filtering unit” in Claims 2, 8, and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo et al. US 2018/0146628 (hereafter Huo et al.).

Regarding Claim 1, Huo et al. anticipates:
1. A blowing-suction machine (blowing-suction device 1), comprising a casing (main body 10), a suction duct (air tube 2) arranged at a front portion of the casing (Figure 1), characterized in that: 
the blowing-suction machine further comprises a motor (motor 4) and a shredder mechanism (shredding mechanism 6) that are arranged in the casing in order from rear to front (Figure 2), 
a front end of the shredder mechanism is connected to a rear end of the suction duct (Figures 1 and 6), the shredder mechanism comprises blades (blades of fan 3) and a cutting assembly (cutting blades, with multiple cutting blades - Paragraph [0346], with cutting portions 63) that are arranged in order from rear to front (Figure 6), 
the blades is arranged on an output shaft (transmission mechanism 7) of the motor, and 
the cutting assembly is arranged at a rear end of the suction duct for shredding fallen leaves (Figure 6).  

Regarding Claim 2, Huo et al. anticipates:
2. The blowing-suction machine according to claim 1, wherein the blowing-suction machine further comprises a collecting cartridge (collection apparatus 200) connected to a lower portion of the casing (main body 10)(Figure 40), and the collecting cartridge accommodates a filtering unit (air admission portion 202 which includes coarse filtering holes 208, Figure 39) that is arranged at a rear end of the collecting cartridge for separating fallen leaves from air.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. US 2018/0146628 (hereafter Huo et al.).

Regarding Claim 3, Huo et al. teaches:
3. The blowing-suction machine according to claim 2, wherein: 
the cutting assembly (cutting blades, with multiple cutting blades - Paragraph [0346], with cutting portions 63) comprises a secondary cutter (assembly comprising stationary blades 52, air guide cover 53, and air guide entity 51) and a cutter (cutting blade shown in Figure 6) that are adjacently arranged in order from rear to front (Figure 6), 
the cutter is removably fixed (with positioning part 65) at a front end of the output shaft (Figure 6), 
the secondary cutter (assembly comprising stationary blades 52, air guide cover 53, and air guide entity 51) is arranged between the blades (blades of fan 3) and 
the cutter, and the cutter is arranged at the front end of the casing (main body 10) and forms a cutting area with the secondary cutter (Figure 6).  

Huo et al. discloses stationary blades 52 located downstream from cutting blades as shown in Figure 6.  It would have been obvious to one with ordinary skill in the art at the time of the invention that due to their shape and structure provide a cutting function when air entrained debris is forced through them with the motivation to move the debris passed them and into the collection apparatus 200 in the most compact way possible. 

Regarding Claim 4, Huo et al. teaches:
4. The blowing-suction machine according to claim 3, wherein: 
the shredder mechanism further comprises a mounting cartridge (assembly comprising duct 5 and motor cover 44 which mounts components inside main body 10), 
the blades (blades of fan 3) and the cutting assembly (cutting blades, with multiple cutting blades - Paragraph [0346], with cutting portions 63) are accommodated in the mounting cartridge and are arranged in order from rear to front, 
a front end of the mounting cartridge is connected to the rear end of the suction duct (air tube 2)(through interface 11, Figure 5), 
the motor (motor 4) is connected to the rear end of the mounting cartridge (Figures 6 and 8), 
a mounting opening (interface 11) is arranged at the front end of the mounting cartridge and is communicate with the suction duct (Figure 6), and 
the cutter (cutting blade shown in Figure 6) is arranged at the front end of the mounting cartridge (Figure 6).  

Regarding Claim 5, Huo et al. teaches:
5. The blowing-suction machine according to claim 4, wherein: 
the secondary cutter (assembly comprising stationary blades 52, air guide cover 53, and air guide entity 51) further comprises an annular plate (air guide entity 51), a locating ring (air guide cover 53), and cutting arms (stationary blades 52) that are arranged between the annular plate and the locating ring in a diameter direction (Figure 6), 
the locating ring (air guide cover 53) is removably fixed on the mounting cartridge (assembly comprising duct 5 and motor cover 44 which mounts components inside main body 10) in a peripheral direction (removably fixed due to disassembly of duct 5 from motor cover 44 or main body 10)(see discussion below), 
one end of each cutting arm is arranged on the locating ring (air guide cover 53), and the other end of each cutting arm is arranged on the annular plate (Figure 6), and 
the cutter (cutting blade shown in Figure 6) cooperates with the cutting arms to form the cutting area (Figure 6).  

Huo et al. discloses the locating ring (air guide cover 53) as an integral part of the duct 5. located downstream from cutting blades as shown in Figure 6.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to form the identified ring as a separate part that slides into the duct 5 with the motivation to reduce the molding complexity related to a single part if it is found to been cost or design feature prohibitive due to molding limitations since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 6, Huo et al. teaches:
6. The blowing-suction machine according to claim 5, wherein: 
the mounting cartridge (assembly comprising duct 5 and motor cover 44 which mounts components inside main body 10) comprises a first cartridge (duct 5) connected to the suction duct (air tube 2) and a second cartridge (motor cover 44) for fixing the motor (motor 4), the mounting opening (interface 11) is arranged in the first cartridge (duct 5), 
the locating ring (air guide cover 53) is located in the mounting opening in the peripheral direction (see discussion below), 
the rear end of the suction duct abuts against the locating ring, and 
the suction duct are fixed to the first cartridge (through connection to interface 11) via connectors (position structure 16)(see discussion below).  

Huo et al. discloses interface 11 for connection of the air tube 2 that is adjacent to and extends from the duct 5. Huo et al. elected to integrally form the interface 11 into the housing 14 as best shown in Figure 7.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to alternately form the interface as an integral feature that extends directly from the duct 5.  With that modification the locating ring (from Claim 5 discussion) is located adjacent the air tube 2 when it is mounted via the position structure 16 of the interface 11 with the motivation to form the interface as a single cylindrical part rather than a feature formed by a claim shell of two housing 14 parts, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 7, Huo et al. teaches:
7. The blowing-suction machine according to claim 6, wherein: 
the casing (main body 10) comprises a first housing (one half of housing 14, Figure 5) and a second housing (second half of housing 14, Figure 5) that are fixed to each other via bolts (fixing element such as a screw),
connecting posts (cooling inlet 441 and cooling outlet 442) are respectively arranged on outer walls on both sides of the second cartridge (motor cover 44)(Figure 10), 
connecting holes (air inlets 141 and air outlet 142) are arranged on the first housing and the second housing for connecting the connecting posts (mechanically couple for fluidic connection).  

Regarding Claim 8, Huo et al. teaches:
8. The blowing-suction machine according to claim 6, wherein a collecting duct (installation portion – attaches to first opening 12 and entrance into collection apparatus 200) is arranged on the collecting cartridge (collection apparatus 200) for guiding air toward the filtering unit (air admission portion 202 which includes coarse filtering holes 208, Figure 39), 
the collecting duct is communicated at its upper end with a connecting duct (duct downstream of motor cover 44 that forms first opening 12, Figure 7) arranged at a lower portion of the mounting cartridge (assembly comprising duct 5 and motor cover 44 which mounts components inside main body 10), and 
the collecting cartridge is cylindrical (see discussion below).  

Huo et al. doesn’t clear show an isometric view of the collecting cartridge (collection apparatus), therefore, it is hard to know for sure what the shape of the embodiments shown in Figures 39, 40, 73, and 74 truly are.   Huo et al. discloses in Paragraph [0414] that the collection apparatus is usually a breathable cloth bag.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the breathable cloth bag will inflate during a suction collection operation perhaps resulting in an expanded shape that could be cylindrical.  Additionally, it would have been an obvious matter of design choice to make the different portions of the collecting cartridge of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 	
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of blowers with ancillary cutting blades and/or collection capability.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.